UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 6)* Acucela Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 00510T 109 (CUSIP Number) Masashi Okuyama Legal & Compliance Dept. of SBI Holdings, Inc. SBI Holdings, Inc. Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan +81-3-6229-0122 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 8, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g) check the following box:o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIPNo. 00510T 109 1 Name of reporting person: SBI Holdings, Inc. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 21.6% (1) 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Capital Management Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 6,266,497 9 Sole dispositive power -0- 10 Shared dispositive power 6,266,497 11 Aggregate amount beneficially owned by each reporting person 6,266,497 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 17.5% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Investment Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 4,229,743 9 Sole dispositive power -0- 10 Shared dispositive power 4,229,743 11 Aggregate amount beneficially owned by each reporting person 4,229,743 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 11.8% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Incubation Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 4.1% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: Trans-Science No. 2A Investment Limited Partnership 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.2% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Transscience Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.2% 14 Type of reporting person CO(Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: BIOVISION Life Science Fund No.1 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 5.0% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI BB Media Investment Limited Partnership 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power -0- 9 Sole dispositive power -0- 10 Shared dispositive power -0- 11 Aggregate amount beneficially owned by each reporting person -0- 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) -0- 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Bio Life Science Investment LPS 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 5.2% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI BB Mobile Investment LPS 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.7% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Phoenix No. 1 Investment LPS 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.7% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Broadband Fund No. 1 Limited Partnership 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power -0- 9 Sole dispositive power -0- 10 Shared dispositive power -0- 11 Aggregate amount beneficially owned by each reporting person -0- 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) -0- 14 Type of reporting person PN (Limited partnership organized in Japan) SCHEDULE 13D Acucela Inc. EXPLANATORY NOTE The Statement on Schedule 13D originally filed by the persons named therein with the Securities and Exchange Commission on February 20, 2014, as amended by Amendment No. 1 dated September 30, 2014, and filed October 10, 2014, Amendment No. 2 dated January 28, 2015, and filed January 30, 2015, Amendment No. 3 dated March 2, 2015, and filed March 3, 2015, Amendment No. 4 dated March 13, 2015 and filed March 17, 2015, Amendment No 5 dated March 31, 2015 and filed April 3, 2015 (as so amended, the “Statement”), is hereby amended with respect to the items set forth below by this Amendment No.6 (this “Amendment”).Capitalized terms used herein and not otherwise defined have the meanings assigned to such terms in the Statement. Except as otherwise provided herein, each Item of the Statement remains unchanged. Item5. Interest in Securities of the Issuer. The table in Item 5(a) and 5(b) is hereby deleted and replaced in its entirety with the following for the purpose of correcting the table to show that SBI Investment Co., Ltd is the beneficial owner of the shares held by SBI Transscience Co., Ltd. in addition to certain other clarifications, none of which alter the previously reported beneficial ownership of SBI Holdings, Inc., the ultimate beneficial owner of the shares held by the Reporting Persons (Item 5 is otherwise unchanged from the last amendment): (a),(b) As of the date hereof, each of the Reporting Persons may be deemed to beneficially own the aggregate number of and percentage of Common Stock listed opposite its name: Reporting Person Amount Beneficially Owned1 Percent of Class2 Sole power to vote or direct the vote Shared power to vote or direct the vote Sole power to dispose or direct the disposition of Shared power to dispose or direct the disposition of SBI Holdings, Inc. 21.6% 0 0 SBI Capital Management Co., Ltd. 6,266,497 17.5% 0 6,266,497 0 6,266,497 SBI Investment Co., Ltd. 4,229,743 11.8% 0 4,229,743 0 4,229,743 1 Each of the Reporting Persons expressly disclaims beneficial ownership of the Common Stock, except to the extent of such Reporting Person’s pecuniary interest therein. 2 The percentage ownership is based upon 35,809,467 outstanding shares as reported by the Issuer in its FORM 10-K filed with the Securities and Exchange Commission on March 30, 2015. SBI Incubation Co., Ltd. 4.1% 0 0 Trans- Science No. 2A Investment Limited Partnership 0.2% 0 0 SBI Transscience Co., Ltd. 0.2% 0 0 SBI BB Media Investment Limited Partnership 0 0 0 0 0 0 BIOVISION Life Science Fund No.1 5.0% 0 0 SBI Bio Life Science Investment LPS 5.2% 0 0 SBI BB Mobile Investment LPS 0.7% 0 0 SBI Phoenix No. 1 Investment LPS 0.7% 0 0 SBI Broadband Fund No. 1 Limited Partnership 0 0 0 0 0 0 Item7. Material to Be Filed as Exhibits. The following documents are filed as exhibits: Exhibit1– Joint Filing Agreement, dated April 8, 2015, by and among the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. SBI HOLDINGS, INC. By: /s/ Yoshitaka Kitao Name: Yoshitaka Kitao Title: Representative Director, President & CEO SBI CAPITAL MANGEMENT CO., LTD. SBI INVESTMENT CO., LTD., SBI INCUBATION CO., LTD., BIOVISION LIFE SCIENCE FUND NO.1, SBI BB MEDIA INVESTMENT LIMITED PARTNERSHIP, SBI BIO LIFE SCIENCE INVESTMENT LPS, SBI BB MOBILE INVESTMENT LPS, SBI PHOENIX NO. 1 INVESTMENT LPS, AND SBI BROADBAND FUND NO. 1 LIMITED PARTNERSHIP By: /s/ Katsuya Kawashima Name: Katsuya Kawashima Title: Authorized Signatory TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP, AND SBI TRANSSCIENCE CO., LTD. By: /s/ Takashi Nakagawa Name: Takashi Nakagawa Title: Authorized Signatory EXHIBIT INDEX Exhibit Description 1 Joint Filing Agreement EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13D and any amendment thereto need be filed with respect to the ownership by each of the undersigned of shares of stock of Acucela Inc. EXECUTED this 8th day of April, 2015. SBI HOLDINGS, INC. By: /s/ Yoshitaka Kitao Name: Yoshitaka Kitao Title: Representative Director, President & CEO SBI CAPITAL MANGEMENT CO., LTD. SBI INVESTMENT CO., LTD., SBI INCUBATION CO., LTD., BIOVISION LIFE SCIENCE FUND NO.1, SBI BB MEDIA INVESTMENT LIMITED PARTNERSHIP, SBI BIO LIFE SCIENCE INVESTMENT LPS, SBI BB MOBILE INVESTMENT LPS, SBI PHOENIX NO. 1 INVESTMENT LPS, AND SBI BROADBAND FUND NO. 1 LIMITED PARTNERSHIP By: /s/ Katsuya Kawashima Name: Katsuya Kawashima Title: Authorized Signatory TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP, AND SBI TRANSSCIENCE CO., LTD. By: /s/ Takashi Nakagawa Name: Takashi Nakagawa Title: Authorized Signatory
